Case 2:20-cv-02323-RGK-JPR Document 57-1 Filed 09/15/20 Page 1 of 4 Page ID #:537




    1 BROWNE GEORGE ROSS LLP
      Eric M. George (State Bar No. 166403)
    2  egeorge@bgrfirm.com
      Kim S. Zeldin (State Bar No. 135780)
    3  kzeldin@bgrfirm.com
      Eric A. Westlund (State Bar No. 293403)
    4  ewestlund@bgrfirm.com
      2121 Avenue of the Stars, Suite 2800
    5 Los Angeles, California 90067
      Telephone: (310) 274-7100
    6 Facsimile: (310) 275-5697
    7 Attorneys for Defendant
      DANIEL “KEEMSTAR” KEEM, dba
    8 DRAMAALERT
    9
   10                                  UNITED STATES DISTRICT COURT
   11                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   12
   13 NICKO “ROMEO” LACOSTE, dba                     Case No. 2:20-CV-02323-RGK-JPR
      THE CALIFORNIA DREAM
   14 TATTOO,                                        The Hon. R. Gary Klausner
   15                     Plaintiff,                 DECLARATION OF ERIC M.
                                                     GEORGE IN SUPPORT OF
   16               vs.                              DEFENDANT’S RENEWED
                                                     MOTION FOR COSTS
   17 DANIEL “KEEMSTAR” KEEM, dba
      DRAMAALERT,                                    Date:          October 19, 2020
   18                                                Time:          9:00 a.m.
                                                     Courtroom:     850
   19
                          Defendant.                 Trial Date: None Set
   20
   21
   22
   23
   24
   25
   26
   27
   28
        1659422.1
                                                1                Case No. 2:20-CV-02323-RGK-JPR
        DECLARATION OF ERIC M. GEORGE IN SUPPORT OF DEFENDANT’S RENEWED MOTION FOR COSTS
Case 2:20-cv-02323-RGK-JPR Document 57-1 Filed 09/15/20 Page 2 of 4 Page ID #:538




    1                            DECLARATION OF ERIC M. GEORGE
    2               I, Eric M. George, declare and state as follows:
    3               1.    I am an attorney at law, duly admitted to practice before this Court and
    4 all courts of the State of California. I am a partner with Browne George Ross LLP
    5 (“BGR”), counsel of record for Defendant Daniel “Keemstar” Keem in the above-
    6 captioned action. This Declaration in Support of Defendant’s Renewed Motion for
    7 Costs supplements my declarations filed on July 24, 2020 and August 10, 2020 in
    8 connection with Defendant’s Motion for Attorneys’ Fees. I have personal
    9 knowledge of the facts set forth below. If called as a witness I would and could
   10 competently testify to the matters stated herein.
   11               2.    In his Motion for Attorneys’ Fees and Costs and in his Reply,
   12 Defendant requested a total of $8,962.51 in Westlaw and Lexis charges as follows:
   13                    Date              Vendor                  Charges
   14                    05/08/20          Westlaw                 $6,266.51
   15                    06/05/20          Westlaw                 $1,460.09
   16                    06/05/20          Lexis                   $462
   17                    07/21/20          Westlaw                 $773.91
   18
   19               3.    On September 1, 2020, the Court issued an order granting the Motion
   20 for Attorneys’ Fees and Costs in part. The Court denied Defendant’s request for his
   21 Westlaw and Lexis fees due to a lack of sufficient evidence regarding the Westlaw
   22 and Lexis fee arrangement with BGR and the manner in which the fees were
   23 charged to Defendant. The Court allowed Defendant to file a renewed motion for
   24 costs to supply this information within 14 days following entry of the Court’s
   25 September 1, 2020 Order -- or September 15, 2020.
   26               4.    Westlaw and Lexis have similar arrangements with BGR and provide
   27 similar tools to allow BGR to pass those charges onto the firm’s clients.
   28
        1659422.1
                                                2                Case No. 2:20-CV-02323-RGK-JPR
        DECLARATION OF ERIC M. GEORGE IN SUPPORT OF DEFENDANT’S RENEWED MOTION FOR COSTS
Case 2:20-cv-02323-RGK-JPR Document 57-1 Filed 09/15/20 Page 3 of 4 Page ID #:539




    1               5.   During the period from April through July 2020, BGR paid Westlaw
    2 fees pursuant to a subscriber agreement with Westlaw for large and medium law
    3 firms. Pursuant to the subscriber agreement, for the months in question, BGR paid
    4 Westlaw a monthly fee for its use of Westlaw’s standard database, which includes
    5 the use of federal and state court case law, statutes and regulations, news articles,
    6 and secondary sources such as law review articles.
    7               6.   In order for BGR lawyers and paralegals to use the Westlaw database,
    8 when they log on, they must enter the billing number assigned to the particular
    9 matter or case. In this case, for example, BGR’s billing number for the Lacoste v.
   10 Keem matter is 7994.001.
   11               7.   As part of its services, Westlaw provides BGR’s accounting department
   12 with an electronic tool allowing BGR to determine, on a monthly basis, the
   13 percentage of the monthly rate that is attributable to each client billing number. The
   14 Westlaw tool divides the total monthly charge among the client matters based on the
   15 pro rata usage of the database on behalf of the client for each matter by the lawyers
   16 and paralegals for that particular month.
   17               8.   Lexis employs the same procedures.
   18               9.   Attached hereto as Exhibits A, B and C are true and correct copies of
   19 the printouts using the tool provided by Westlaw for the Westlaw charges incurred
   20 in April, May and June, 2020, respectively for matter number 7994.001, which is the
   21 matter number for the Lacoste v. Keem matter. These charges appeared on the May,
   22 June and July 2020 invoices for this matter respectively that were billed to the
   23 client.
   24               //
   25               //
   26               //
   27               //
   28               //
        1659422.1
                                                 3                Case No. 2:20-CV-02323-RGK-JPR
         DECLARATION OF ERIC M. GEORGE IN SUPPORT OF DEFENDANT’S RENEWED MOTION FOR COSTS
Case 2:20-cv-02323-RGK-JPR Document 57-1 Filed 09/15/20 Page 4 of 4 Page ID #:540




    1               10.   Attached hereto as Exhibit D is a true and correct copy of the printout
    2 of the results after using the tool provided by Lexis for the Lexis charges incurred in
    3 May 2020 for the Lacoste v. Keem matter. Those charges appeared on the client’s
    4 June 2020 invoice.
    5               Executed this 15th day of September, 2020, at Los Angeles, California.
    6               I declare under penalty of perjury that the foregoing is true and correct.
    7
    8                                                    /Eric M. George
                                                         Eric M. George
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        1659422.1
                                                 4                Case No. 2:20-CV-02323-RGK-JPR
         DECLARATION OF ERIC M. GEORGE IN SUPPORT OF DEFENDANT’S RENEWED MOTION FOR COSTS
